UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6908


JEFFERY R. BELL,

                     Plaintiff - Appellant,

              v.

C. K. LANDRESS, Floor Deputy,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00657-AJT-IDD)


Submitted: November 30, 2017                                      Decided: January 11, 2018


Before WILKINSON, TRAXLER, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jeffery R. Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Jeffery R. Bell, an inmate at the Virginia Beach Correctional Center, appeals the

district court’s dismissal, pursuant to 28 U.S.C. § 1915A(b)(1) (2012), of his 42 U.S.C.

§ 1983 (2012) excessive force claim against Deputy Landress. Bell alleged that Landress

unnecessarily slammed Bell’s hand and arm in the food tray slot of Bell’s cell and

repeatedly sprayed him in the face with pepper spray after Bell asked to speak to a

supervisor. Bell attached to his complaint an incident report written by Landress. The

district court held that because the report was attached to the complaint, the factual

statements in the report must be taken as true for purposes of determining whether the

complaint satisfied the Fed. R. Civ. P. 12(b)(6) standard. Taking the report as true, the

court found that Bell failed to state a claim of excessive force and dismissed the

complaint. We vacate and remand.

       “[I]f a plaintiff attaches documents and relies upon the documents to form the

basis for a claim or part of a claim, dismissal is appropriate if the document negates the

claim.” Goines v. Valley Cmty. Services Bd., 822 F.3d 159, 166 (4th Cir. 2016) (internal

quotation marks omitted). The “exhibit-prevails” rule is based on “the presumption that

the plaintiff, by basing his claim on the attached document, has adopted as true the

contents of that document.” Id. at 167. However, “before treating the contents of an

attached or incorporated document as true, the district court should consider the nature of

the document and why the plaintiff attached it.” Id. “[I]n cases where the plaintiff

attaches or incorporates a document for purposes other than the truthfulness of the

document, it is inappropriate to treat the contents of that document as true.” Id. “The

                                            2
purpose for which the document is offered is particularly important where the document

is one prepared by or for the defendant. Such unilateral documents may reflect the

defendant’s version of contested events or contain self-serving, exculpatory statements

that are unlikely to have been adopted by the plaintiff.” Id. at 168.

       Upon review of the complaint, and given the nature of the report, we conclude that

Bell did not rely on the report to form the basis for his claim, and did not adopt the report

as true by attaching it to his complaint. Id. Accordingly, the district court erred by

treating the report as true rather than as a document that reflected Landress’ view of the

relevant events. Because the district court’s determination that Bell’s complaint failed to

state a claim was based on the report, we vacate the order dismissing the complaint and

remand the case to the district court. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                             VACATED AND REMANDED




                                             3